DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/23/2022, with respect to the rejection of claim 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimpe, US 20070183493, in view of Reynolds, US 20040086039, and further in view of Manor, US 20020089973.

As to claim 1 Kimpe discloses a method, comprising: 
determining, by a media server comprising a processor, a group of codecs currently available at a media client ([0087] – the server receives a list of codecs available at the client);
in response to determining, by the media server, that a first codec corresponding to a preferred codec, selected by the media server to encode media content communicatively coupling the media server and the media client, is not in the group of codecs currently available at the media client: encoding, by the media server using a temporary codec having a corresponding second codec in the group of codecs currently available at the media client, a first portion of the media content to generate first encoded media content ([0086]-[0087] – when the client does not have the preferred codec, video data is encoded and sent using a temporary codec that is decodable by the client.  Therefore content is encoded using a codec having a corresponding codec at the client), and 
sending, by the media server, the first encoded media content to the media client ([0086]).  
Kimpe does not disclose that encoding comprises selecting the temporary codec, from the group of codecs, that provides a maximum quality of the first encoded media content that will fit within a bandwidth available for sending the first encoded media content to the media client.
However, in an analogous art, Reynolds discloses selecting a codec, from a group of available codecs, that provides a maximum quality of first encoded media content that will fit within a bandwidth available for sending the first encoded media content to the media client ([0030] – given a group of available codecs 110, the encoder will select the codec that provides maximum quality for a target data rate.  [0035] – the target data rate is determined by available bandwidth).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Kimpe with the teachings of Reynolds.  Kimpe teaches that one from a group of available codecs is selected, but provides no guidance on how this selection is made (see [0086]-[0087]).  The skilled artisan would have been motivated by the Reynolds disclosure to modify Kimpe to select the codec providing the greatest quality for a given bandwidth, the rationale being to transmit the highest quality content possible.
The system of Kimpe and Reynolds fails to disclose that the decoder is selected based upon quality of service parameters for network equipment.
However, in an analogous art, Manor discloses selecting a codec based upon quality of service parameters for network equipment ([0049]).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Kimpe and Reynolds with the teachings of Manor, the rationale being to enable flexible bitrate scalability to adapt to various circumstances and requirements.

As to claim 2 Kimpe discloses: in response to determining, by media server, that the media client has obtained the preferred codec: encoding, by the media server using the preferred codec, a second portion of the media content to generate second encoded media content, and sending, by the media server, the second encoded media content to the media client ([0086] – when the client has downloaded the required codec, the server uses the new codec to encode and deliver the content).  

As to claim 3 Manor discloses that the quality of service parameters comprise at least one of throughput, latency, buffer, propagation, error, or jitter ([0089]).  

As to claim 4 Kimpe discloses selecting, by the media server, the preferred codec further based on a type of the media content ([0086] – codec is chosen based on content type).  

As to claim 5 the system of Kimpe, Reynolds and Manor discloses selecting, by the media server, the preferred codec further based on client parameters of the media client (Kimpe [0086]; Manor [0049] and [0089] – codec is chosen based on QoS (i.e. client) parameters).  

As to claim 6 Manor discloses that the client parameters comprise a parameter selected from a group of parameters, comprising processor usage, memory usage, 172011-0844 Con 1 (ATTWP1443USB) bandwidth, visual quality, client output capabilities, availability of dedicated decoding hardware, decoder capabilities, licensing, and cost (Manor [0089] and [0100]).  

As to claim 7 Reynolds discloses selecting the temporary coded from the group of codecs further based on a type of the media content ([0037]).

As to claim 8 see rejection of claim 1.  Kimpe further discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, performs the method of claim 1 (see [0086]).

As to claims 9-13 see rejection of claims 2-6, respectively.

As to claim 14 Reynolds discloses selecting the temporary coded from the group of codecs further based on a type of the video ([0037]).

As to claim 15 see rejection of claims 1 and 8.
As to claims 16-20 see rejection of claims 2-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423